ELLETT, Justice
(concurring in the result).
I concur in the result but think the opinion overly dignifies the defendant’s assertion of error. Here in Utah we profess and attempt to practice religious tolerance equal to that in any other place on earth, and it would seem that the claim of error made is but the straw for which the drowning man grasps.
Both the defendant and his counsel are members of the Church of Jesus Christ of Latter-day Saints (commonly referred to as Mormons); and if there is any basis in fact to the claim of religious bias one would think that the defendant would be happy to have his brethren in the jury box.
The defendant’s lawyer asserts that he can represent the client fairly because he has taken an oath as a lawyer to do so. It seems that he refuses to ascribe to the jurors the same degree of moral integrity which he arrogates unto himself. Honesty should compel him to believe that each juror would be mindful of his own oath to render a just and true verdict according to the law and the evidence.
CROCKETT, C. J., concurs in the concurring opinion of ELLETT, J.